FROM HILLSBOROUGH CIRCUIT COURT.
The language of the statute is quite too plain to admit of question, that actions of this sort may be referred. But were it otherwise, I think any objection on that account should be regarded as waived by the defendant, — first, by not objecting at the time the order of reference was made, and, second, by appearing before the referee, and going through with a hearing.
The course pursued by the referee at the trial was clearly right. What authority can be found for any such practice as it would have been for the learned referee to consider and act upon evidence which had been laid before him years before, on a trial between the same parties, where he acted as judge?
I do not see that the amendment of the case suggested could be material in any view, and I think an order as to alimony should be entered in accordance with the report of the referee.